Citation Nr: 1447260	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypothyroidism, claimed as underactive thyroid.

2. Entitlement to service connection for circulation issues.

3. Entitlement to service connection for residuals of jaw injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1972, and from October 1975 to August 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Currently, jurisdiction lies with the Denver, Colorado RO.   

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of this hearing is associated with the paper claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they contain relevant documents that need to be taken into consideration in further review of these claims.   


FINDINGS OF FACT

1. In January 2014, the Veteran withdrew his claims of entitlement to service connection for hypothyroidism, and for circulation issues.

2. In July 2014, the Veteran withdrew all his claims on appeal.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to these claims are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In a signed January 2014 written statement, the Veteran indicated that he wished to withdraw his appeals for hypothyroidism and for circulation issues.  Furthermore, in a July 2014 written statement, he indicated his wish to "withdraw all claimed issues" on appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the matters on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


